Citation Nr: 0712662	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  05-21 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for microhematuria.

2.  Entitlement to service connection for cervical cancer.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a left foot injury.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a left ankle injury.  

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a right knee injury

6.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a low 
back disability.

7.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
cervicitis.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Henriquez, Counsel



INTRODUCTION

The veteran had active service from August 1974 to April 
1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.



FINDINGS OF FACT

1. There is no competent medical evidence of record that the 
veteran has a disability manifested by hematuria which is 
etiologically related to her service. 

2.  There is no competent medical evidence of record that the 
veteran has cervical cancer which is etiologically related to 
her service.


3.  In a December 1976 rating decision, the RO denied service 
connection for residuals of a left foot injury, left ankle 
injury, right knee injury, a low back disability, and 
cervicitis.

4.  Evidence added to the record since December 1976 
concerning the veteran's left foot, left ankle, right knee, 
low back and cervicitis does not relate to an unestablished 
fact necessary to substantiate the claims and does not raise 
a reasonable possibility of substantiating the claims.



CONCLUSIONS OF LAW

1.  The veteran does not have a disability manifested by 
hematuria due to injury or disease incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 
2002 & Supp. 2006); 38 C.F.R. § 3.303 (2006).

2.  Cervical cancer was not incurred in or aggravated by 
service nor is such a disability presumed to have been 
incurred in service.  38 U.S.C.A. § 1110, 1112, 1113, 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.303, 3.307, 
3.309 (2006).

3.  A rating decision in December 1976, which denied 
entitlement to service connection for residuals of injuries 
to the left foot, left ankle, right knee, low back and 
cervicitis, is final.  38 U.S.C.A. § 7105 (West 2002).

4.  Additional evidence received since the December 1976 
rating decision is not new and material, and the claims of 
entitlement to service connection for residuals of injuries 
to the left foot, left ankle, right knee, low back and 
cervicitis are not reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. §§ 3.156(a), 3.655 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In a letter dated in July 2004, VA notified the veteran of 
the information and evidence needed to substantiate and 
complete her claims of entitlement to service connection and 
to reopen the previously denied claims of entitlement to 
service connection, including what part of that evidence she 
was to provide and what part VA would attempt to obtain for 
her.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The letter also generally advised the veteran to 
submit any additional information in support of her claims.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Additional notice of the five elements of a service-
connection claim, as is now required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), and notice of the 
specific evidence needed to reopen claims, as is now required 
by Kent v. Nicholson, 20 Vet. App. 1 (2006), was provided by 
March 2006 and July 2004 letters to the veteran.  
Accordingly, the Board finds that VA met its duty to notify 
the veteran of his rights and responsibilities under the 
VCAA.

With respect to the timing of VCAA notice, the Board notes 
that the United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the July 
2004 notice was provided prior to the appealed February 2005 
decision in keeping with Pelegrini.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  The 
record contains post-service medical treatment records.  The 
veteran has not identified any further outstanding and 
relevant evidence.  Solicitation of a medical opinion is not 
necessary because (as discussed in detail below) there is no 
indication that the claimed disorders are of service origin.  

VA has fulfilled the duty to notify and assist to the extent 
possible; the Board finds that it can consider the merits of 
this appeal without prejudice to the appellant.  Adjudication 
of the claim may proceed, consistent with the VCAA.  The 
record demonstrates that remand for further action in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 541 (1991).
 
Based on the foregoing, VA satisfied its duties to the 
veteran.

Service Connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. § 1110 (West 2002).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Service connection 
may be also granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d) (2006).

Service connection will be rebuttably presumed for certain 
chronic diseases, to include malignant tumors, which are 
manifest to a compensable degree within one year after 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence. See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

Microhematuria

Hematuria is defined as the presence of blood in the urine. 
Microhematuria is defined as microscopic hematuria.  
Dorland's Illustrated Medical Dictionary, pgs. 827, 1153 
(30th ed. 2000).  This citation is provided purely for 
definitional purposes to aid in the Board's discussion.  Cf. 
Kirwin v. Brown 8 Vet. App. 148 (1995),  Traut v. Brown 6 
Vet. App. 181 (1994).  Use in this manner does not conflict 
with the holding in Thurber v. Brown, 5 Vet. App. 119 (1993). 

A review of the veteran's service medical records indicates 
that in March 1975, microhematuria was noted during a 
physical examination.  There was no history of stones or 
urinary tract infections.  The hematuria was attributed to 
lower tract bleeding in urinalysis.  Pelvic examination was 
unremarkable and a tissue exam conducted that same day was 
noted as negative.

Post service, a December 1992 private medical treatment 
record showed that the veteran underwent a hysterectomy in 
1986 for bladder problems.  She was noted to have chronic 
hematuria for which she was followed by a physician but there 
was no gynecologic concern at that time.  The veteran 
testified at a September 2005 RO hearing that her private 
physician who had been treating her for many years, had been 
unable to find the source of the hematuria.  

The evidence shows the presence of hematuria (blood in the 
urine) both during and after service; however, the presence 
of hematuria alone without a diagnosed or identifiable 
underlying malady or condition does not in and of itself 
constitute a disability for which service connection may be 
granted.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001).  Additionally, although the veteran is 
competent to attest to having hematuria, she is not competent 
to render a diagnosis of a disability manifested by the 
presence of hematuria.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Objective evidence establishing the presence of 
a current disability must be of record.  Here no such 
evidence is present.  The veteran has acknowledged that her 
physician was unable to find any current disability from the 
hematuria.  Accordingly, the preponderance of the evidence is 
against the claim for service connection for hematuria.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

Cervical Cancer

The veteran's service medical records show that in a November 
1974 cytology report, rare abnormal appearing cell groups 
were found and noted to be probably representing a 
metaplastic dysplasia.  An atypical reparative process versus 
a developmental carcinoma-in-situ or a microinvasive 
carcinoma could not be excluded.  A  January 1975 cervical 
pathology report showed an endocervix with squamous 
metaplasia.  The veteran was diagnosed as having severe 
dysplasia.   

Post-service private treatment records dated from 2002 to 
2005 reference a past history of cervical cancer.  

The veteran testified at a September 2005 RO hearing that she 
was initially diagnosed as having cervical cancer during 
service and subsequently received treatment.  She reported 
that the cancer was cured and had not returned.

Apart from references to a history of cervical cancer, there 
is no evidence of a current diagnosis of cervical cancer in 
any of the veteran's medical records.  A claim for service 
connection for a disability must be accompanied, at a 
minimum, by medical evidence that establishes that the 
claimant currently has the claimed disability.  Absent proof 
of a present disability, there can be no valid claim.  See 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmetich v. 
Brown, 194 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992).

The veteran has failed to provide any evidence of a current 
disability associated with cervical cancer.  Thus, the 
veteran's claim for service connection for cervical cancer 
has not been substantiated and must be denied.

New and Material Evidence

With regard to the veteran's attempts to reopen her claims of 
entitlement to service connection for residuals of injuries 
to her left foot, left ankle, right knee, low back and for 
cervicitis, the evidence of record at the time of the rating 
action in December 1976 which denied the claims included 
service medical records which showed complaints by the 
veteran of right knee, left ankle, left foot, low back pain 
as well as many gynecological complaints upon entry into 
service; and an October 1976 VA examination report in which 
cervicitis by history was found with no X-ray abnormalities 
of the left ankle, right knee or lumbar spine.

The basis of the prior final denial of entitlement to service 
connection for residuals of injuries to the left foot, left 
ankle, right knee, lumbosacral strain and cervicitis was that 
there was no showing that the veteran then had any residual 
disorder of the left foot, left ankle, right knee, lumbar 
spine and cervix which was etiologically related to active 
service.

The additional evidence added to the record since December 
1976 concerning the veteran's complaints of left foot, left 
ankle, right knee, low back pain and cervicitis includes 
statements in writing and testimony at a personal hearing and 
private post-service medical treatment records.

The veteran's statements of personal belief that she has some 
disorders of her left foot, left ankle, right knee, low back 
and cervicitis which are etiologically related to active 
service, while no doubt sincere, are not new in that such 
statements merely repeat what she had stated to VA prior to 
the December 1976 rating action.

The additional private medical treatment records show that 
the veteran developed some disorders of her low back and knee 
but do not show that such disorders are of service origin.  
The additional evidence does not contain a medical opinion in 
writing by any physician or other qualified health 
professional that the appellant has a current disability of 
the low back or right knee which may be linked medically to 
military service.

The veteran has failed to submit any current medical evidence 
of a left foot, left ankle disability or cervicitis.

The additional evidence added to the record since the 
December 1976 rating acting concerning the veteran's claims 
of left foot, left ankle, right knee, and of low back 
disabilities and of cervicitis do not relate to the 
unestablished fact necessary to substantiate the claims (the 
existence of chronic left foot, left ankle, right knee, and 
low back disorders and a disorder of the cervix) and does not 
raise a reasonable possibility of substantiating the claims. 
For those reasons, the evidence added to the record since the 
December 1976 rating decision concerning the veteran's claims 
of service connection for residuals of injuries to the left 
foot, left ankle, right knee, low back and for cervicitis is 
not new and material, and the claims may not be reopened. See 
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2006). 


	(CONTINUED ON NEXT PAGE)














ORDER

Service connection for microhematuria is denied.

Service connection for cervical cancer is denied.

As new and material evidence has not been presented, the 
application to reopen the claim of service connection for 
residuals of a left foot injury is denied.

As new and material evidence has not been presented, the 
application to reopen the claim of service connection for 
residuals of a left ankle injury is denied.

As new and material evidence has not been presented, the 
application to reopen the claim of service connection for 
residuals of a right knee injury is denied.

As new and material evidence has not been presented, the 
application to reopen the claim of service connection for a 
low back disability is denied.

As new and material evidence has not been presented, the 
application to reopen the claim of service connection for 
cervicitis is denied.


 
____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


